DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-12 allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record that comes closest to teaching the limitations is Yokota (US 2016/0332761) which teaches an extracting organ, container transfer organ,  opening-out device, but fails to teach container transfer means which transfer the flattened cardboard box from a first upstream position to a second downstream position, nor abuttling means which are positioned in a position along the transfer path of the flattened cardboard box and upstream the second downstream position, the abutting means abutting the flattened cardboard box moved by the transfer means and causing a rotation of a first side panel of the cardboard box with respect to a second contiguous side panel and therefore the opening out of the container when the transfer means arrives at the second downstream position. Monti (US 7,568,325) teaches a collecting device, but fails to teach an opening-out apparatus. Prahm (US 10,351,280) teaches a collecting device, but fails to teach an opening-out apparatus. Therefore, it would require an unreasonable combination of references that would not suffice for a realistic case of obviousness.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATIE L GERTH whose telephone number is (303)297-4602.  The examiner can normally be reached on Monday-Thursday 9am-4pm (MST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571)272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




/KATIE L GERTH/Examiner, Art Unit 3731 

/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731